Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: driving unit.., controller.. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JI (2016/0059420).

	Regarding claim 1, JI discloses a cleaner performing autonomous traveling (FIG. 3, item 20,¶0040, “robot vacuum cleaner..  autonomously navigate the local environment”), the cleaner comprising: 
	a main body (¶0040, “main body 20”); 
	a driving unit (FIG. 1, “driving system 14”, ¶0033, “the drive system 14”) moving the main body (¶0033, “causes the robot to move”); 
	a camera (FIG. 3, camera 24) capturing an image around the main body (¶0030, “The camera 3 is capable of capturing images of an area surrounding the mobile robot 1”); and 
	a controller (¶0033, “control system”) controlling the driving unit to move the main body (¶0033, “Instructions are sent from the control system 8 to the drive system 14 which causes the robot to move”) in at least one of a plurality of traveling modes (¶0013, the examiner construes the level of illumination adjustment based on the number of features detected as different modes. For example, one mode when there is a low light or poor contrast conditions, another mode when there is sufficient light) using the image captured through the camera, wherein the controller controls the camera to capture the image with a different illumination for each of the plurality of traveling modes (claim 1, a camera and at least one light source arranged to provide a level of illumination to an area surrounding the mobile robot; and a control system, the control system comprising a feature detection unit for detecting features within images captured by the vision system; wherein the level of illumination provided by the light source is adjusted in response to the number of features detected by the feature detection unit.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over JI (2016/0059420) in view of Wang (10,136,787).

Regarding claim 2, Ji does not explicitly disclose, but Wang teaches wherein the controller controls the camera to capture an image with a first illumination when the main body travels in a first traveling mode of the plurality of traveling modes, and to capture an image with a second illumination different from the first illumination when the main body travels in a second traveling mode different from the first traveling mode of the plurality of traveling modes (abstract, light source operates in a first mode .. and second mode, col. 1, lines 58-67, the auto-cleaner moves based on the target object .. wherein the light sources turns on .. and off).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing of the application to have modified the auto-cleaner apparatus as disclosed by JI to incorporate the different types of modes as taught by Wang for the purpose of improving and correcting the image processing of the auto cleaner by removing the background noise.
Regarding claim 3, Wang teaches wherein the controller performs any one of the plurality of traveling modes performed by the cleaner using an image captured with any one of a plurality of illuminations, and performs another one of the plurality of traveling modes performed by the cleaner using an image captured with another one of the plurality of illuminations (abstract, an image processing apparatus comprising a light source and an image sensor. The image sensing method comprises: acquiring a first image via the image sensor if the light source operates in a first mode; acquiring a second image via the image sensor if the light source operates in a second mode.).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing of the application to have modified the auto-cleaner apparatus as disclosed by JI to incorporate the different types of modes as taught by Wang for the purpose of improving and correcting the image processing of the auto cleaner by removing the background noise.
Regarding claim 5, Wang teaches wherein the camera captures a preset number of images per unit time, and the controller controls the camera such that the preset number of images are captured with a plurality of different illuminations (col. 3, lines 54-65).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing of the application to have modified the auto-cleaner apparatus as disclosed by JI to incorporate the different types of modes as taught by Wang for the purpose of improving and correcting the image processing of the auto cleaner by removing the background noise.
Regarding claim 6, Wang teaches wherein the controller controls the camera such that a number of images captured with one of the plurality of illuminations is different to a number of images captured with another one of the plurality of illuminations (col. 3, lines 54-65).    
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing of the application to have modified the auto-cleaner apparatus as disclosed by JI to incorporate the different types of modes as taught by Wang for the purpose of improving and correcting the image processing of the auto cleaner by removing the background noise.
Regarding claim 8, Wang teaches wherein when a first traveling mode and a second traveling mode are selected, the controller detects a number of images used per unit time in the first traveling mode and a number of images used in the second traveling mode (col. 3, lines 54-65, FIG. 3 and FIG. 7).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing of the application to have modified the auto-cleaner apparatus as disclosed by JI to incorporate the different types of modes as taught by Wang for the purpose of improving and correcting the image processing of the auto cleaner by removing the background noise.
Regarding claim 9, Wang teaches wherein an illumination of the image used in the first traveling mode is a first illumination, the number of images used per unit time in the first traveling mode is a first number, an illumination of the image used in the second traveling mode is a second illumination, and the number of images used per unit time in the first traveling mode is a second number, and if the first and second traveling modes are selected, while the camera is obtaining a preset number of images per second, the controller controls the camera such that a first or greater number of images captured with the first illumination is included in the obtained images and the second or greater number of images captured with the second illumination is included in the obtained images (col. 3, lines 54-65, FIG. 3 and FIG. 7).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing of the application to have modified the auto-cleaner apparatus as disclosed by JI to incorporate the different types of modes as taught by Wang for the purpose of improving and correcting the image processing of the auto cleaner by removing the background noise.
Regarding claim 10, Wang teaches wherein the controller classifies images captured by the camera into a plurality of groups on the basis of illumination values of the images, and 52P-1591.01 after the images are classified, the controller executes the first traveling mode of the traveling modes using one or more of the images captured with the first illumination and executes the second traveling mode of the traveling modes using one or more of the images captured with the second illumination (col. 4, lines 21-33).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing of the application to have modified the auto-cleaner apparatus as disclosed by JI to incorporate the different types of modes as taught by Wang for the purpose of improving and correcting the image processing of the auto cleaner by removing the background noise.
Regarding claim 11, JI discloses wherein the first traveling mode is a simultaneous localization and mapping (SLAM) traveling mode, and the controller executes the first traveling mode by detecting information related to a position of the main body using an image captured with the first illumination (¶0032).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing of the application to have modified the auto-cleaner apparatus as disclosed by JI to incorporate the different types of modes as taught by Wang for the purpose of improving and correcting the image processing of the auto cleaner by removing the background noise.
Regarding claim 12, JI discloses wherein the controller generates map information related to a cleaning area where the main body is located, using the image captured with the first illumination (¶0006).  

Claim 4 is is rejected under 35 U.S.C. 103 as being unpatentable over JI (2016/0059420) in view of Wang (10,136,787) as applied to claim 1, and further in view of YOU (2018/0011490).

Regarding claim 4, JI does not explicitly disclose,  but YOU teaches wherein the plurality of traveling modes include at least one of an obstacle recognition mode, a monitoring mode, or a position recognition mode, and the controller controls the camera such that an illumination of an image used to perform the position recognition mode is lower than an illumination of an image used to perform at least one of the obstacle recognition mode or the monitoring mode (¶0067).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing of the application to have modified the auto-cleaner apparatus as disclosed by JI to incorporate the specific types of modes as taught by YOU for the purpose of increasing the imaging efficiency without requiring a lot of time and cost for assembling and calibrating the robot (see at least paragraph [0005], lines 7-10).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JI (2016/0059420) in view of Wang (10,136,787) as applied to claim 1, and further in view of Lee (2016/0037067).

Regarding claim 7, JI does not explicitly disclose, but Lee teaches determining the number of frames of an image based on the illumination level or mode i.e. low illumination mode (see at least paragraph [0048]). However does not explicitly disclose the exact number of frames. It would have been obvious to an ordinary skilled person in the art that the number of frames would be a design choice i.e. wherein the camera obtains images at 30 frames per second, the controller changes the setting of the camera to capture 3 frames of the 30 frames with first illumination and capture another 27 frames of the 30 frames with second illumination, and the first illumination is set to be lower than the second illumination.  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing of the application to combine the invention of Lee into the invention of JI in view of Wang for the purpose of improving image quality without account for a situations or conditions of a photographing environment of the electronic device (¶0004).

Claim 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JI (2016/0059420) in view of Wang (10,136,787) as applied to claim 11, and further in view of Fukuda (2012/0200708).

Regarding claim 13, JI does not explicitly disclose, but Fukuda teaches a sensor sensing brightness of a cleaning area in which the main body is positioned, wherein the controller determines whether brightness around the main body is changed on a basis of a sensing result from the sensor, and changes an illumination value of the camera to correct an illumination value of the image used in the first traveling mode on a basis of a result of determining whether the brightness around the main body is changed (¶0026).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing of the application to have modified the auto-cleaner apparatus as disclosed by JI to incorporate the sensor for sensing the brightness as taught by Fukuda for the purpose of enabling a surroundings monitoring situation to be presented to a user accurately even under low illumination.
Regarding claim 20, Fukuda teaches wherein a set value related to the illumination of the camera includes at least one of a set value related to an exposure time of the camera, a set value related to a lighting output, or a set value related to a filter (¶0035).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JI (2016/0059420) in view of Wang (10,136,787) as applied to claim 11, and further in view of Yamamoto (2017/0140540).

Regarding claim 14, JI does not explicitly disclose, but Yamamoto teaches a communication unit performing communication outside of the cleaner, wherein the second traveling mode is a monitoring traveling mode and the controller controls the communication unit to transmit at least one of images captured with the second illumination to a sever or a user terminal (¶0101, and FIG. 7).  
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing of the application to have modified the auto-cleaner apparatus as disclosed by JI to incorporate the communication system as taught by Yamamoto for the purpose of improving the accuracy of estimating a pose using a stereo camera provided with two general purpose cameras which is comparatively inexpensive. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JI (2016/0059420) in view of Wang (10,136,787), Yamamoto (2017/0140540) as applied to claim 14 and further in view of KIM (2016/0022107).

Regarding claim 15, JI does not explicitly disclose but, Kim teaches wherein the controller selects a preset number of images among the images captured with the second illumination, and controls the communication unit to transmit the selected number of images to at least one of the server and the user terminal (¶0055-0056, and ¶0092).    
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing of the application to have modified the auto-cleaner apparatus as disclosed by JI to incorporate the controller for selecting preset number of images as taught by KIM for the purpose of improving and correcting the image processing of the auto cleaner by removing the background noise.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JI (2016/0059420) in view of Wang (10,136,787), Yamamoto (2017/0140540), KIM (2016/0022107) as applied to claim 15 and further in view of Lin (2007/0216787).

Regarding claim 16, JI does not explicitly disclose, but Lin teaches wherein the controller determines sharpness of each of the images captured with the second illumination, and selects at least one of the images whose determined sharpness is equal to or greater than a preset sharpness value  (abstract).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing of the application to have modified the auto-cleaner apparatus as disclosed by JI to incorporate the controller for determining the sharpness of the images as taught by Lin for the purpose of not only the user not only can make sure that the capture has sufficient sharpness but also can reduce photographic errors and promote photographic efficiency.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JI (2016/0059420) in view of Wang (10,136,787), Yamamoto (2017/0140540), KIM (2016/0022107) as applied to claim 15 and further in view of AKAMATSU (JP 2003231321 A)

Regarding claim 17, JI does not explicitly disclose but, AKAMATSU teaches wherein the controller selects images corresponding preset turns from among the images captured with the second illumination (abstract).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing of the application to have modified the auto-cleaner apparatus as disclosed by JI to incorporate the controller selects images corresponding preset turns as taught by AKAMATSU for the purpose of not only the user not only can make sure that the capture has sufficient sharpness but also can reduce photographic errors and promote photographic efficiency.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over JI (2016/0059420) in view of Wang (10,136,787), as applied to claim 1, and further in view of NAKAJIMA (JP 2004247172 A).

Regarding claim 18, JI does not explicitly disclose but, NAKAJIMA teaches wherein 54P-1591.01 an optical axis of the camera forms a predetermined angle with a floor surface of a cleaning area in which the main body is positioned (¶0007).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing of the application to have modified the auto-cleaner apparatus as disclosed by JI to incorporate the an optical axis of the camera forms a predetermined angle as taught by NAKAJIMA  for the purpose of not only the user not only can make sure that the capture has sufficient sharpness but also can reduce photographic errors and promote photographic efficiency.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JI (2016/0059420) in view of Wang (10,136,787), as applied to claim 1, and further in view of Lee (20180181196). 

Regarding claim 19, JI doe not explicitly disclose but, Lee teaches wherein a viewing angle of the camera is a predetermined angle or greater (¶0081).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing of the application to have modified the auto-cleaner apparatus as disclosed by JI to incorporate wherein a viewing angle of the camera is a predetermined angle or greater as taught by NAKAJIMA  for the purpose of not only the user not only can make sure that the capture has sufficient sharpness but also can reduce photographic errors and promote photographic efficiency.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NOH (2016/0098039) discloses A robot cleaner may include a main body, a light irradiation unit irradiating light towards a region in front of the main body, an image sensor including a plurality of horizontal lines sequentially exposed to form an image, an image processing unit constructing frames by synchronizing signals output from the horizontal lines, such that, after construction of any one frame, the image processing unit does not construct one or more frames by ignoring signals output from the horizontal lines, and then constructs a next frame, and a controller controlling the light irradiation unit to irradiate light while the horizontal lines are exposed to construct the one frame, such that the light irradiation unit stops irradiation of light between before exposure of all the horizontal lines to construct the frame is completed and one point of time while the image processing unit ignores signals output from the horizontal lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667